*659On consideration of the "Petition for Relief in the Nature of a Writ of Prohibition” filed in the above-entitled action, it appearing that the rulings of the military judge complained of therein, together with the proceedings upon which said ruling is based, are fully recorded as part of the record in the case of United States v. Gilbert, referred to, and pending before, a special court-martial convened by Commanding Officer, Patrol Squadron TWENTY TWO, by Convening Order SPCM 1-73, dated February 12, 1973, and are therefore subject to review in the normal course of the appellate review established by the Uniform Code of Military Justice, it is, by the Court, this 26th day of June 1973,
ORDERED:
That said petition be, and the same hereby is, denied.
Chief Judge Darden would dismiss the petition on the ground that the relief sought is not in aid of this Court’s jurisdiction.